EX-PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  
The drawing Figures contain reference numerals that are underlined and lack any associated lead line.  37 CFR 1.84(q) states that “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  Since the underlined reference numerals in the Figures do not appear to be indicating a surface or cross-section, it is suggested that lead lines be added to each of these reference numerals.  Please note that 37 CFR 1.84(r) states that lead lines with arrows can be used to designate the entire section towards which it points.  Particular attention is invited to the following reference numerals:
Reference numeral 03 in Figure 2
Reference numeral 03* in Figure 5
Reference numerals 33, 39 in Figure 7
Reference numerals 33, 39 in Figure 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 28-34 are objected to because of the following informalities:  
With respect to claim 28, it is suggested that the term “the two printing nips” in line 2 be deleted and replaced with –the first and second printing nips—to use consistent language throughout the claims.  Additionally, it is noted that the term “it” may be ambiguous in meaning and therefore it is suggested that the term “it” in line 8 be deleted and replaced with the structure to which “it” is referring.

With respect to claim 30, the term “the same frame” in line 3 has no proper antecedent basis. 
With respect to claim 31, it is suggested that the use of the phrase “in particular” be deleted from the claim language since this term can render the claim scope somewhat unclear as to whether the language following the term “in particular” is required.
With respect to claim 32, it is suggested that the term “the transport path” in line 3 be deleted and replaced with --a transport path-- since no transport path was previously recited.  Additionally it is suggested that the term “they” in line 8 be deleted and replaced with the structure to which it is referring since the term “they” can also be ambiguous in meaning.  Additionally, it is suggested that the term “an electrode” at the end of the claim be amended to recite --the electrode-- since the electrode was previously recited in line 13.
With respect to claim 33, again it is suggested that the term “an electrode” in line 2 be amended to --the electrode-- since the electrode has been previously recited.  
With respect to claim 34, it is suggested that the term “it” in line 6 be deleted and replaced with the structure to which it is referring since the term “it” may be ambiguous in meaning. 
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 20-27 are allowed.
Claims 28-34 are objected to for the reasons set forth above, but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 20 in particular, the prior art of record fails to teach or fairly suggest a device for printing sheets including all of the structure as recited, in combination with and particularly including, a plurality of cylinders arranged to form a first and second printing nips, wherein the sheet is printed on one or both sides at the first printing nip and the sheet is printed on both sides at the second printing nip, the device including at least one rotating transport means for transporting the sheet between the first and second printing nips and including at least one first electrode being directed toward the outer circumference of the rotating transport means such that the sheet can be electrostatically charged.  
With respect to claim 32, the prior art of record fails to teach or fairly suggest a method for printing sheets in a first printing nip and a second printing nip arranged as specifically recited and including all of the steps as recited, in combination with and particularly including, wherein the sheet is printed on one or both sides at the first printing nip and the sheet is printed on both sides at the second printing nip, the transport being carried out by one or more rotating transport means characterized in that the sheets are electrostatically charged on the transport path between the printing nips by means of an electrode arranged on the transport path.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dӧrsam et al. (DE 100 33 838 A1) and Paschke (US 3,346,253) each teach a printing arrangement including electrostatic charging of the print sheet during the conveyance of the sheet.  However, none of the prior art of record teaches or fairly suggests the particular device and method of printing having the arrangement as recited including two printing nips wherein the first nip provides printing on one or both sides of the sheet and the second printing nip provides printing on both sides of the sheet combined with the electrode positioned as specifically recited for electrostatically charging the sheet during the transport through the device. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
August 14, 2021